DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Applicant’s Amendment filed on 23 September 2021.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 12, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 12, and 17 have been amended.
No claims have been cancelled.
No claims have been newly added.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 12, and 17, the claim(s) recite(s) in part “monitoring user behavior,” “extracting from the corpus of content, a plurality of knowledge points,” “calculating a ranking score” and “ranking content items.” The limitations directed towards “monitoring”, “calculating” and “ranking” are interpreted to be the observation or judgment about user actions, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” in claims 12 and 17, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “monitoring” feature in the context of this claim encompasses the user mentally evaluating user behavior. For example, “extracting” in the context of this claim encompasses mentally or physically recording the outcome of content evaluation by a user.  Additionally, the “calculating” and “ranking” features in the context of this claim encompass mentally evaluating scores for content items and ranking said content items according to said scores.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites the features of “receiving,” “providing an initial reading list”, “updating the user profile,” “generating a corpus of content,” “training a machine learning system”, “determining the topics covered in the corpus of content using the machine learning system,” “aggregating each content item,” and “causing display of the reading list.”  These additional elements represent mere extra-solution activities to the judicial exception. As per the limitations directed to “machine learning system,” “a computer program product,” “one or more processors,” and “one or more non-transitory machine-readable 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “providing,” “updating,” “generating,” “training,” “determining,” “aggregating,” and “causing display” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claims provide that the scores are generated by a content score generators that may be stored in memory. Therefore, they are nothing more than what can be handled by a conventional search engine and do not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2 and 13, the limitations are directed towards further defining that the topic match is a measure of a degree which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “degree of match” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible.
As per claim 3, the limitations are directed towards further defining the use of machine learning, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claim 4, the limitations are directed towards further defining a networked environment, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claims 5, 6, 14, and 15, the limitations are directed towards further defining the aggregation of content into genres using a trained classifier which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aggregation of content by genre (i.e. categorization) only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible.
As per claims 7 and 16, the limitations elaborate upon the aforementioned “Mental Process of “ranking” content items and are interpreted to be the observation or judgment about levels of occurrences, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 8, 9, and 18, the limitations elaborate upon the aforementioned “Mental Process of “filtering” content items and are interpreted to be the observation or judgment about levels of 
As per claims 10 and 19, the limitations are directed to adjusting a size of each section in the reading list which is an additional element beyond the above identified judicial exception.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the adjustment of a size of a section only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible.
As per claims 11 and 20, the limitations elaborate upon the aforementioned “Mental Process of enhancing a diversity of the reading list and are interpreted to be the observation or judgment about levels of occurrences, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al, USPGPUB No. 2013/0132401, filed on 17 November 2011, and published on 23 May 2013, in view of Plesur et al, USPGPUB No. 2015/0160793, filed on 14 March 2013, and published on 11 June 2015, in view of Mihalik et al, U.S. Patent No. 9,367,823, filed on 7 November 2008, and issued on 14 June 2016, in view of Morris et al, USPGPUB No. 2014/0325407, filed on 25 April 2014, and published on 30 October 2014, and in further view of Leal et al, USPGPUB No. 2018/0300315, filed on 11 April 2018, and published on 18 October 2018.
As per independent claims 1, 12, and 17, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
A computer-implemented method to generate a reading list, the method comprising:
receiving user input from a user identifying one or more topics of interest {See Moon, [0030], wherein this reads over “Users may access the news by selecting news articles in the website of the news search engine, searching the news by entering search terms in a search field, or selecting a news category, such as politics, sports, weather, etc.”};
providing an initial reading list to the user generated based on a user profile {See Mihalik, column 10, lines 57-62, wherein this reads over “The subject system 61 can also generate a profile of individual network community users based on measuring keywords and/or word combinations commonly used by author-users or read by reader-users. Based on this profile, the system may generate a list of suggested readings of authored works viewed by one or more users having a similar profile”};
monitoring user behavior with regard to the initial reading list {See Mihalik, column 12, lines 5-20, wherein this reads over “Copies of pages or content that an expert has browsed to are stored in a search database. PeopleRank of that expert is associated with or otherwise effectively coupled to the page/content copy, and the copy is prioritized or otherwise ordered in the database according to the associated PeopleRank”};
automatically updating the user profile based on the user behavior with content of the initial reading list to increase a level of expertise of the user for a given topic {See Morris, [0072], wherein this reads over “Clout section 316 indicates whether user 106 is becoming well read on any given subject. In one embodiment, system 110 uses expertise calculator 132 (shown in FIG. 1) to calculate this. The calculation of how much clout (or influence and expertise) user 106 has in a given subject matter area can be calculated in a wide variety of different ways. For instance, it can be based on the number of items of material that the user has consumed (or read). It can be based on the different types of material (for example, a scholarly paper may be weighted more heavily than a blog article or recreational article). It can also be based on other users.”};
generating a corpus of content, the corpus of content comprising a plurality of content items {See Moon, [0046], wherein this reads over “As used herein, a seed article s 508 is a news article, from the news corpus C, that has been selected by a user.”};
extracting from the corpus of content, a plurality of knowledge points from each of the plurality of content items {See Leal, [0047], wherein this reads over “A topic modeling algorithm extract a set of topics using techniques including, but not limited to, LDA (Latent Dirichlet Allocation), which takes into account the probability distribution of words over the document text to identify clusters of words that can constitute topics.”};
training a machine learning system to recognize a plurality of probability distributions from the plurality of knowledge points {See Leal, [0047], wherein this reads over “A topic modeling algorithm extract a set of topics using techniques including, but not limited to, LDA (Latent Dirichlet Allocation), which takes into account the probability distribution of words over the document text to identify clusters of words that can constitute topics.”};
determining the topics covered in the corpus of content using the machine learning system {See Leal, [0048], wherein this reads over “As illustrated, step 106 and 108 may be performed in parallel. In alternative embodiments, the semantic word models can be used to create the semantic topic model. For example, the method can utilize vector operations between words to identify topics (e.g., computing distances between word vectors)”};
calculating a ranking score of each content item in the corpus of content items, the ranking score of a content item being based on one or more of a topic match of the content item, a credit of the content item, and a freshness of the content item {See Moon, [0048], wherein this reads over “A Relatedness Function f is used to estimate a relatedness score of a candidate d given a seed article s, and is represented as f(s, d).  The relatedness score denotes how related the candidate is to the seed.”; and [0052], wherein this reads over “The notion of relevance in information retrieval, which measures to what extent the topic of a candidate document matches the topic of the query, is a natural aspect of relatedness.  A variety of retrieval models have been developed for information retrieval to model relevance, such as vector space model, classic probabilistic model, and language models.”};
aggregating each content item of the plurality of content items into a section of a plurality of sections in a second reading list tailored for the user {See Plesur, [0116], wherein this reads over “By selecting the related search item, user device 210 may cause a user interface 750 to be provided that provides additional information relating to the related search item, as shown in FIG. 7F.  User interface 750 may include, for example, an image section, a news section, a biography section, and a related search section.  The image section may include a scrollable area that provides images relating to a topic of the related search item.  The news section may include a scrollable area that provides links to news-related documents relating to the topic of the related search item.  The biography section may include an area that provides biography information relating to the topic of the related search item.  The related search section may include a scrollable area that provides search items relating to the topic of the related search item.  Although not shown, user interface 750 may also include a search results section that provides a scrollable area that includes search results for the topic of the related search item”}, the plurality of sections including one or more sections related to the one or more topics of interest identified by the user input and at least one automatically identified topic outside of the one or more topics of interest identified by the user input {See Plesur, [0098], wherein this reads over “Process 600 may include identifying new trending information (block 660). For example, trending system 220 may parse the received information to identify the item to which the user interaction relates and whether the user interaction was negative or positive. Trending system 220 may identify new items to provide to user device 210 based on the identified item and whether the user interaction was negative or positive. For example, when the user interaction is negative, trending system 220 may identify new items, to provide to user device 210, that are unrelated to the identified item. When the user interaction is positive, trending system 220 may identify new items, to provide to user device 210, that are related to the identified item”};
ranking content items in each section of the plurality of sections based on respective ranking scores of the content items {See Plesur, [0086], wherein this reads over “trending system 220 may generate a score for each item based on the configuration parameters and use the scores to determine which items are to be provided to user device 210”; and  [0090]-[0091], wherein this reads over “Trending system 220 may select a set of items, to be provided to user device 210, based on their scores.  For example, trending system 220 may rank the items based on their scores and select the top scoring X items”}, the ranking of content items in the given topic adjusted from that used to generate the initial reading list based on the automatically increased level of expertise in the user profile {See Mihalik, column 12, lines 5-20, wherein this reads over “PeopleRank of that expert is associated with or otherwise effectively coupled to the page/content copy, and the copy is prioritized or otherwise ordered in the database according to the associated PeopleRank. An embodiment includes the search database of web content ranked (prioritized or ordered) by one or more of the following factors: relevance, PeopleRank, time (of content creation). Using the browsing history of experts in this way results in better search results (i.e., more relevant content) and faster discovery of online information. An embodiment determines popular topics based on the PeopleRank of individuals browsing the topics. Then, popular content areas are identified within each topic.”}; and
causing display of the reading list according to the ranked content items {See Moon, [0099], wherein this reads over “Further, in operation 1008, the method selects at least one candidate from the plurality of candidates based on the relatedness scores.  In one embodiment, the selected candidates are presented on a webpage to the user”}.
	Moon is directed to the invention of a related news service which presents related news articles based on a seed document.  Moon fails to expressly disclose the claimed features of “aggregating each content item of the plurality of content items into a section of a plurality of sections in a reading list tailored for a user” and “ranking content items in each section of the plurality of sections based on respective ranking scores of the content items.”
	Plesur is directed to the invention of providing trending information to users via a user interface that presents multiple graphical items simultaneously.  Specifically, the graphical items which are displayed simultaneously are identified and provided based on an identified topic.  
	With regards to the claimed feature of “aggregating each content item of the plurality of content items into a section of a plurality of sections in a reading list tailored for a user,” Plesur discloses that “[b]y selecting the related search item, user device 210 may cause a user interface 750 to be provided that provides additional information relating to the related search item, as shown in FIG. 7F” wherein the “[u]ser interface 750 may include, for example, an image section, a news section, a biography section, and a related search section.”  Id, [0116].  Additionally, Plesur discloses that “[t]he image section may include a scrollable area that provides images relating to a topic of the related search item” while “[t]he news section may include a scrollable area that provides links to news-related documents relating to the topic of the related search item” and “[t]he biography section may include an area that provides biography information relating to the topic of the related search item.”  Id, [0116].  That is, Plesur discloses that a plurality of related documents may be provided to a user via a plurality of sections (e.g. news, biography, and image).  Accordingly, by being able to simultaneously present documents (i.e. aggregated content items) within a plurality of different interface (i.e. sections), it would have been obvious to one of ordinary skill in the art to improve the prior art of Moon for the predictable result of a system wherein the matching document candidates of Moon may be displayed appropriately within a plurality of interfaces as disclosed by Plesur.

	With regards to the claimed feature of “the plurality of sections including one or more sections related to the one or more topics of interest identified by the user input and at least one automatically identified topic outside of the one or more topics of interest identified by the user input,” Plesur discloses that “trending system 220 may parse the received information to identify the item to which the user interaction relates and whether the user interaction was negative or positive.”  See Plesur, [0098].  Additionally, Plesur discloses that “trending system 220 may identify new items to provide to user device 210 based on the identified item and whether the user interaction was negative or positive” such that “when the user interaction is negative, trending system 220 may identify new items, to provide to user device 210, that are unrelated to the identified item.” Id.  That is, Plesur discloses that items may include items unrelated to an identified item (i.e. a topic outside the one or more topics of interest).  Moreover, Plesur discloses that “[w]hen the user interaction is positive, trending system 220 may identify new items, to provide to user device 210, that are related to the identified item.”  Id.  That is, Plesur discloses the identification of additional new items that are related to an item (i.e. related to the one or more topics of 
	The combination of Moon and Plesur fails to disclose the claimed feature of “providing an initial reading list to the user generated based on a user profile,” “monitoring user behavior with regard to the initial reading list,” and “the ranking of content items in the given topic adjusted from that used to generate the initial reading list based on the automatically increased level of expertise in the user profile.”
	Mihalik is directed to the invention of a system for ranking users in a network community of users.  
	As per the claimed feature of “providing an initial reading list to the user generated based on a user profile,” Mihalik discloses that “the system may generate a list of suggested readings of authored works viewed by one or more users having a similar profile.”  See Mihalik, column 10, lines 57-62.  That is, Mihalik discloses that Mihalik discloses that a list of suggested readings (i.e. an initial reading list) may be generated and provided based on a similar profile (i.e. a user profile).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Moon and Plesur with that of Mihalik for the predictable result of a system wherein the articles of Moon may be provided within a user reading list to a user based on the user’s profile.
	As per the claimed feature of “monitoring user behavior with regard to the initial reading list,” Mihalik discloses that “[c]opies of pages or content that an expert has browsed to are stored in a search database.”  See Mihalik, column 12, lines 5-20.  That is, Mihalik discloses that pages or content which have been browsed (i.e. user behavior with regard to items of a list) may be stored within a database (i.e. monitored).
	As per the claimed feature of “the ranking of content items in the given topic adjusted from that used to generate the initial reading list based on the automatically increased level of expertise in the user profile,” Mihalik discloses that “PeopleRank of that expert is associated with or otherwise effectively coupled to the page/content copy, and the copy is prioritized or otherwise ordered in the database according to the associated PeopleRank.”  See Mihalik, column 12, lines 5-20.  That is, Mihalik discloses that the content viewed by an expert (i.e. a user profile with an increased level of expertise) may be 
	The combination of Moon, Plesur, and Mihalik fails to disclose the claimed feature of “automatically updating the user profile based on the user behavior with content of the initial reading list to increase a level of expertise of the user for a given topic.”  Morris is directed to the invention of collecting, tracking, and presenting reading content.  Specifically, Morris discloses that “[c]lout section 316 indicates whether user 106 is becoming well read on any given subject” and “[t]he calculation of how much clout (or influence and expertise) user 106 has in a given subject matter area can be calculated in a wide variety of different ways” such as “the number of items of material that the user has consumed (or read).”  See Morris, [0072].  It would have been obvious to one of ordinary skill in the art to improve the prior art combination of Moon, Plesur and Mihalik with that of Morris for the predictable result to improve the clout of a user (i.e. updating a profile to increase a level of expertise) based upon the article consumption activities of said user (as disclosed by Morris and Mihalik).
	Lastly, the combination of Moon, Plesur, Mihali, and Morris fails to disclose the claimed features of “extracting from the corpus of content, a plurality of knowledge points from each of the plurality of content items,” “training a machine learning system to recognize a plurality of probability distributions from the plurality of knowledge points,” and “determining the topics covered in the corpus of content using the machine learning system.”  Leal is directed to the invention of document processing using machine learning.  Specifically, Leal discloses that “a topic modeling algorithm extract a set of topics using techniques including, but not limited to, LDA (Latent Dirichlet Allocation), which takes into account the probability distribution of words over the document text to identify clusters of words that can constitute topics” and “the method can utilize vector operations between words to identify topics (e.g., computing distances between word vectors).”  See Leal, [0045]-[0049].  That is, Leal discloses a system for extracting words from documents (i.e. extracting a plurality of knowledge points) such that a set of topics and probability distribution of words may be determined using machine learning algorithm (i.e. train a machine learning system to recognize a plurality of probability distributions) and topics identified from the 
As per dependent claims 2 and 13, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 1, wherein the topic match of a content item is a measure of a degree of match between a topic distribution in the content item and topics of interest of the user {See Moon, [0031], wherein this reads over “Related news server 106 searches news articles that are related to the user activity, such as when the user is reading a news article, looking at product information, reading a blog, etc.”; and [0045], wherein this reads over “Given the current news article that a user is reading, the goal is to extract, from a corpus 502 of news articles, a list of related articles 512 that the user would like to read after selecting the current news article, also referred to herein as the seed article”}.
As per dependent claim 3, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 2, wherein the topic distribution in the content item is determined using machine learning {See Moon, [0054], wherein this reads over “Therefore, the same set of features is utilized for capturing both relevance and novelty, leaving the machine learning algorithm to find a balance between their dual roles”}.
As per dependent claim 4, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 1, wherein the plurality of content items is obtained from a plurality of information sources connected to a network {See Moon, [0031], wherein this reads over “Related news server 106 searches news articles that are related to the user activity, such as when the user is reading a news article, looking at product information, reading a blog, etc. Related news server 106 may utilize information from news server 104, search server 102, advertising server 110, etc. Embodiments of the invention described below present methods for identifying news items that are related to the user current activity”}.
As per dependent claims 5 and 14, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 1, wherein each content item of the plurality of content items is aggregated into a section according to a genre associated with each content item {See Plesur, [0116], wherein this reads over “By selecting the related search item, user device 210 may cause a user interface 750 to be provided that provides additional information relating to the related search item, as shown in FIG. 7F.  User interface 750 may include, for example, an image section, a news section, a biography section, and a related search section.  The image section may include a scrollable area that provides images relating to a topic of the related search item.  The news section may include a scrollable area that provides links to news-related documents relating to the topic of the related search item.  The biography section may include an area that provides biography information relating to the topic of the related search item.  The related search section may include a scrollable area that provides search items relating to the topic of the related search item.  Although not shown, user interface 750 may also include a search results section that provides a scrollable area that includes search results for the topic of the related search item”}.
As per dependent claims 6 and 15, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 5, wherein the genre associated with each content item is determined using a trained classifier {See Plesur, [0098], wherein this reads over “Process 600 may include identifying new trending information (block 660).  For example, trending system 220 may parse the received information to identify the item to which the user interaction relates and whether the user interaction was negative or positive.”}.
As per dependent claim 8, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 1, further comprising filtering content items in each section of the plurality of sections based on a specificity of each content item and a specificity level specified for the reading list {See Moon, [0050], wherein this reads over “On the other hand, duplicate or near duplicate documents are typically not good candidate documents, and, in one embodiment, a redundancy removal 504 is performed to filter candidates that are identical, or almost identical, to the seed article.  In one embodiment, a two stage approach is utilized, by first using a standard information retrieval model to retrieve a set of documents using the seed article as a query, and then by removing relatively obvious redundant articles to obtain the pool of candidate news articles 510.”}.
As per dependent claims 9 and 18, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 1, further comprising filtering content items in each section of the plurality of sections based on a specificity of each content item and a specificity level specified for the section of the reading list {See Plesur, [0122], wherein this reads over “Category designation section 785 may include information that identifies the category to which item 775 relates.  In some implementations and as shown in FIG. 7M, the category information may be provided in a graphical form.  In some implementations, the category information may be provided textually or in some other manner.”; and [0123], wherein this reads over “Title section 790 may include a title for item 775.  In some implementations, the title may be provided textually.  In some implementations, the title may be provided in another manner.  In some implementations, the location of the title may be different, depending on the category to which item 775 relates.  For example, when item 775 is a news-related item, title section 790 may overlay image section 780, and when item 775 is an image-related item, title section 790 may be located below image section 780”}”}.
As per dependent claim 11 and 20, Moon, in combination with Plesur, Mihalik, Morris, and Leal, discloses:
The method of claim 1, further comprising enhancing a diversity of the reading list {See Moon, [0053], wherein this reads over “For example, it is not desirable to recommend the candidate article of example 4 in FIG. 4 because it is virtually identical to the seed article.  Thus, documents that are too similar are considered as not related in our definition of relatedness”}.
Claims 7 and 16Moon, in view of Plesur, Mihalik, and Morris, and in further view of Hueter et al, USPGPUB No. 2009/0248682, filed on 1 April 2009, and published on 1 October 2009.
As per dependent claims 7 and 16, Moon, in combination with Plesur, Mihalik, Morris, and Hueter, discloses:
The method of claim 1, wherein the ranking score of a content item is a convex combination of a topic match of the content item, the credit of the content item, and the freshness of the content item {See Hueter, [0043], wherein this reads over “Regardless of how the behavior score is derived, the relevancy scores and the behavioral scores are combined according to the convex combination:  COMBINED SCORE=a*(TEXT SCORE)+(1-a)*(BEHAVIOR SCORE), where a is a continuous value between 0 and 1, inclusive, that determines the weighting or balance between the two search engines.  The search results are then ranked by the combined score, and the highest-ranking results are presented back to the user”}.
Moon is directed to the invention of a related news service which presents related news articles based on a seed document.  Plesur is directed to the invention of providing trending information to users via a user interface that presents multiple graphical items simultaneously. The combination of Moon, Plesur, Mihalik, and Morris fails to disclose the claimed feature of “wherein the ranking score of a content item is a convex combination of a topic match of the content item, the credit of the content item, and the freshness of the content item.”
Hueter is directed to the invention of a system for a personalized search.  Specifically, Hueter discloses that “the relevancy scores and the behavioral scores are combined according to the convex combination:  COMBINED SCORE=a*(TEXT SCORE)+(1-a)*(BEHAVIOR SCORE), where a is a continuous value between 0 and 1, inclusive, that determines the weighting or balance between the two search engines.”  See Hueter, [0043].  Wherein Hueter discloses a system for creating a convex combination score for results based on relevancy feedback, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Moon and Plesur for the predictable result of a system wherein the relevancy scores found therein may be calculated via a convex combination as disclosed by Hueter.
Claims 10 and 19Moon, in view of Plesur, Mihalik, and Morris, Leal, and in further view of Bastide et al, USPGPUB No. 2018/0239521, filed on 22 February 2017, and published on 23 August 2018.
As per dependent claims 10 and 19, Moon, in combination with Plesur, Mihalik, Morris, Leal, and Bastide, discloses:
The method of claim 1, further comprising adjusting a size of each section in the reading list based on a preference of the user {See Bastide, [0018], wherein this reads over “According to a present invention embodiment, user device 110 may automatically adjust the size of an application window based on the current level of user activity and/or or interest within the application window.”; and [0034], wherein this reads over “As discussed above, user device 110 may determine a context associated with an area of user interest and/or focus in a primary application window, e.g., 620(1), and determine one or more application windows that are related and/or correlated with the context of the area of user interest and/or focus.”}.
	Moon is directed to the invention of a related news service which presents related news articles based on a seed document.  Plesur is directed to the invention of providing trending information to users via a user interface that presents multiple graphical items simultaneously. The combination of Moon, Plesur, Mihalik, Morris, and Leal fails to disclose the claimed feature of “adjusting a size of each section in the reading list based on a preference of the user.”
Bastide is directed to the invention of dynamically resizing windows based on the interactive state associated with the windows.  Furthermore, Bastide discloses that “user device 110 may automatically adjust the size of an application window based on the current level of user activity and/or or interest within the application window.”  See Bastide, [0018].  Additionaly, Bastide discloses that “a primary application window, e.g., 620(1), and determine one or more application windows that are related and/or correlated with the context of the area of user interest and/or focus.”  Id, [0034].  Accordingly, wherein Bastide discloses the size adjustment of windows based on a user’s activity/interest (i.e. a preference of the user), it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Moon and Plesur with that of Bastide for the predictable result of a system wherein the search results of Moon may be displayed within a results section that may have its size adjusted according to the user’s preference as disclosed by Bastide.


Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:

(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 12, and 17 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to select and insert media content does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
The steps of claims 1, 12, and 17 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could visually monitor a user interacting with a specific set of search results.  For example, a user could calculate a ranking score in relation to a user input, and, in response to said calculation, aggregate select content to be ranked for display on a user device. Here, the claimed information associating scores for content items can be held in the user’s memory. Thus, claims 1, 12, and 17 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Here, the instant claims recite a machine learning system that is trained to recognize a plurality of probability distributions in an unspecified way without any technical details. The machine learning system is then used to determine topics covered in the corpus of content. The Specification discloses that “various embodiments described in the present disclosure employ machine learning to efficiently process the vast amounts of information retrieved from the Web to identify the items of content for inclusion in the reading list” and “topic analysis module 206 builds a machine learning model by training a machine learning algorithm, such as a Bayesian inference algorithm, naive Bayes algorithm, or other suitable machine learning algorithm, using the extracted knowledge points.”  See Specification, [0024] and [0036].  The Specification’s description confirms the abstract nature of this feature. A “machine learning system” as such is not described in the Specification. The description of other concepts such as Bayesian 
Accordingly, we find that claim 1 recites abstract ideas of a mental process. For the same reasons, claims 1-20 recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that “the claims are integrated into a practical application” which produce the tangible result of an improved user experience.”  See Amendment, page 8.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to select and return content does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting search results to an entity is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
Applicant asserts the argument that “the amended claims train a machine learning system to recognize a plurality of probability distributions” and “[t]hese features provide a significant improvement in 
We consider whether the instant claims recite additional elements that integrate the abstract idea into a practical application. Revised Guidance, 84 Fed. Reg. at 54. We determine claim 1 lacks additional elements that improve a computer or other technology or implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. Nor does it include an additional element that transforms or reduces a particular article to a different state or thing or applies the abstract idea in a meaningful way beyond linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55; Final Act. 3–4; Ans. 4–5.  Accordingly, we determine that the instant claims lack additional elements that are sufficient to integrate the abstract idea into a practical application.
We find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate and rank content. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment. 
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claim 1 does not integrate the recited abstract ideas into a practical application. For the same reasons, independent claims 12 and 17 do not integrate the recited abstract ideas into practical applications.
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of a search and ranking system.  Thus, Applicant’s arguments are not persuasive. 
In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite 
In sum, the limitations of claims 1, 12, and 17, considered individually and in combination, do not provide an inventive concept. For the same reasons, claims 2-11, 13-16, and 18-20 do not provide inventive concepts.
Conclusion
Claims 1-20 are directed to abstract ideas of mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Claim Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because of the newly cited prior art combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152

								November 15, 2021 

/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152